DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-17 are objected to because of the following informalities.  Appropriate correction is required.
             In claim 14, lines 2-4, “first link” implies that there is another link, but no other link is contained in the language of claim 14 or in the language of claims 1 or 6 upon which claim 14 indirectly or directly depends, where “first link” could be changed to “link”.
            In claim 15, lines 2 and 3, “first link” implies that there is another link, but no other link is contained in the language of claim 15 or in the language of claims 1, 6 or 14 upon which claim 15 indirectly or directly depends, where “first link” could be changed to “link”.
            In claim 15, lines 2 and 4, “first slot” implies that there is another slot, but no other slot is contained in the language of claim 15 or in the language of claims 1, 6 or 14 upon which claim 15 indirectly or directly depends, where “first slot” could be changed to “slot”.            
            In claim 15, line 3, “first pin” implies that there is another pin, but no other pin is contained in the language of claim 15, or in the language of claims 1, 6 or 14 upon which claim 15 indirectly or directly depends, where “first pin” could be changed to “pin”.  
            In claim 17, lines 2 and 4, “second slot” implies that there is a first slot, but no other slot is contained in the language of claim 17, or in the language of claims 1, 6, 14 and 16 upon which claim 17 indirectly or directly depends, where “second slot” could be changed to “slot”.
            In claim 17, lines 3-4, “second pin” implies that there is a first pin, but no other pin is contained in the language of claim 17, or in the language of claims 1, 6, 14 and 16 upon which claim 17 indirectly or directly depends, where “second pin” could be changed to “pin”.

            Note:  Applicant may include language in claim 16 to differentiate the link claimed in claim 14 with the second link claimed in the language of claim 16 by adding language such as “wherein said link is a first link” to the language of claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 contains the limitations previously claimed in claim 1 upon which claim 19 is indirectly depended upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itabashi (US 10,025,264).
Itabashi (…264) discloses a developing cartridge (1) comprising: a casing (10) configured to accommodate toner therein; a developing roller (30) rotatable about a developing axis extending in a first direction, the developing roller being positioned at one end portion of the casing in a second direction crossing the first direction (figures 1 and 2); a developing memory (51) having an electrical contact surface (511) facing in a third direction crossing the first direction and the second direction (col. 5, lines 30-48); an agitator (20) rotatable about an agitator axis extending in the first direction and configured to agitate the toner accommodated in the casing (figure 1); an agitator gear positioned at one end of the agitator in the first direction and rotatable about the agitator axis together with the agitator (col. 4, lines 10-16); a holder (52) holding the electrical contact surface and movable relative to the casing in the third direction between a retracted position and an advancing position (figures 3-6), a distance in the third direction between the electrical contact surface and the agitator axis at the advancing position of the holder being greater than a distance in the third direction between the electrical contact surface and the agitator axis at the retracted position of the holder (figures 1 and 3-6); and a plate (54) movable in the second direction relative to the casing between a first position and a second position, the second position being closer to the developing roller than the first position is to the developing roller in the second direction, the holder being movable from the retracted position to the advancing position in response to a movement of the plate from the first position to the second position (figures 3-6), the plate being positioned farther away from the developing roller than the agitator gear, which is located at the end of an agitator shaft (21) (col. 4, lines 10-16), and the holder are from the developing roller in the second direction (figures 1 and 3-6) [see Applicant’s claim 1].  The developing cartridge wherein the plate is positioned at another end portion of the casing in the second direction, the plate protruding out in the second direction from the casing in a state where the plate is at the first position (figures 1-6) [see Applicant’s claim 4].  The developing cartridge further comprising a holder cover (70A) holding the holder such that the holder is movable between the retracted position and the advancing position relative to the casing (col. 12, lines 24-27; and figure 9) [see Applicant’s claim 20].  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (US 10,025,264) in view of Mushika et al. (US 2012/0051795). 
Itabashi (…264) discloses the features mentioned previously.  Itabashi (…264) further discloses the developing cartridge wherein the casing (10) comprises: a casing body configured to accommodate the toner therein (figure 1); and a gear cover (15) covering at least a part of the agitator gear (figure 1) [see Applicant’s claim 2].  The holder is positioned opposite to a portion of the agitator gear in the first direction (figure 1) [see Applicant’s claim 3].  However, Itabashi (…264) does not specifically disclose the claimed configuration of the agitator gear and the claimed protrusion.  Mushika et al. (…795) disclose a developing cartridge (7) including an agitator gear (55) comprises: a large diameter gear (66); and a small diameter gear (67) having a diameter smaller than a diameter of the large diameter gear ([0071]-[0073] and figure 4) [see Applicant’s claim 2].  The specific relative arrangement and placement of the large diameter portion and the small diameter gear is merely a matter of an engineering decision [see Applicant’s claims 2 and 3].  The developing cartridge further comprising a protrusion protruding out in a first direction, which is a direction in which a developing roller (18) extends, from one end of a casing body in the first direction, wherein the protrusion is spaced apart from the developing roller in the second direction by a distance smaller than a distance between the developing roller and the small diameter gear in the second direction (figures 4 and 5), where the exact placement of the protrusion is considered to be merely an engineering decision [see Applicant’s claim 18].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the claimed configuration of the agitator gear, as disclosed by Mushika et al. (…795) since such an agitator gear configuration is well known in the art.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed protrusion, as disclosed by Mushika et al. (…795), since such a protrusion is well known in the art. 

Allowable Subject Matter
Claims 5-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        December 2, 2022